Citation Nr: 0422943	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right knee injury.

2. Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  

The decision on appeal also denied entitlement to non-
service-connected pension.  The veteran's May 2001 notice of 
disagreement did not address this issue.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The veteran reopened a claim for non-
service-connected pension in January 2002 and it was granted 
by a March 2002 rating decision.  The sole issues before the 
Board on appeal are entitlement to service connection for 
residuals of a right knee injury and entitlement to service 
connection for residuals of a right ankle injury.

The issue of entitlement to service connection for residuals 
of a right ankle injury will be addressed in the REMAND 
appended to this decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy 
during a period of war, campaign, or expedition; his service 
medical records are negative for complaints, symptoms or 
diagnoses pertinent to the right knee, a gunshot wound, or a 
fall; the earliest post-service diagnosis pertaining to the 
right knee is dated decades after the veteran's service; the 
competent medical evidence does not link a current right knee 
disability to any incident of service, to include claimed 
trauma.  


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the January 2001 rating decision on appeal, 
the May 2001 statement of the case (SOC) and in supplemental 
statements of the case (SSOCs) dated in October 2001 and 
March 2004 adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for a right knee disability.  An August 2003 VCAA 
notice letter informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
Specifically, he appealed a January 2001 rating decision and, 
only after that rating action was promulgated did the AOJ, in 
August 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  However, VA 
can show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant by use of the doctrine of 
harmless error, albeit only "when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached"' 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

VCAA provisions were subsequently considered and complied 
with prior to return of the veteran's claim to the Board.  In 
addition, there is no indication that there is any additional 
evidence to obtain, and there has been a complete review of 
all the evidence of record.  See 38 U.S.C. § 7261(b)(2) (West 
2002); see also Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error").  The veteran has not 
identified any outstanding medical records or indicated that 
he was in the process of obtaining such records.  In fact, in 
August 2003 he indicated that he had reviewed the VCAA 
letter, had no additional to evidence to submit, and 
requested that his claim be sent to the Board immediately for 
adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  A claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  In 
view of the foregoing, not withstanding Pelegrini II, there 
is no indication that there is additional evidence to obtain; 
and there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
correspondence dated in July 2004, the RO informed the 
veteran that he could submit additional evidence to the 
Board, along with an explanation as to why he did not send it 
earlier.  As noted above, in August 2003 the veteran 
indicated that he had reviewed the VCAA letter, had no 
additional to evidence to submit, and requested that his 
claim be sent to the Board immediately for adjudication.  
Since that time, the veteran has not identified any 
outstanding medical records or indicated that he was in the 
process of obtaining such records.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard, supra.  In the case of the appellant's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that with no objective medical evidence of 
the reported right knee complaints, treatment or injuries 
while the veteran was on active duty; no objective medical 
evidence of right knee complaints or treatment within decades 
following service; and no current medical evidence linking a 
current right knee disability to service, no nexus opinion 
regarding this claim is required.  In the absence of 
pertinent abnormal findings during or more proximate to 
service, any opinion at this late date is not necessary for 
the adjudication of the claim for service connection for a 
right knee disability.  (The claim for service connection for 
a right ankle disability, on the other hand, requires such an 
opinion because there is medical evidence of an in-service 
ankle injury-see remand below.)  Under these circumstances, 
there is no duty to provide an examination or opinion with 
regard to the veteran's claim for service connection for a 
right knee disability.  Id; Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran maintains that he incurred injuries of the right 
ankle and knee during active service.  In connection with 
obtaining medical treatment, the veteran has stated that 
incurred both injuries during a fall from some height in 
1967.  He also contends that he was hit under the right knee 
by machine gun fire during an incident at the demilitarized 
zone (DMZ) in Korea, which resulted in a three-inch 
laceration to his right calf.  He notes that medics sutured 
the laceration at the time.  He also contends that his right 
ankle was injured when a piece of "rebar" punctured his 
ankle and exited from the top of his foot. 

The veteran has submitted a copy of an undated article he 
identified as from Stars and Stripes.  The article relates 
that on an unspecified date, one American Specialist and 
three others were injured.  A PFC [redacted] stopped the North 
Korean's advance by throwing three grenades, firing his own 
basic load of ammunition, and firing the deceased 
Specialist's ammunition.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that in February 
1968 he sought treatment at the podiatry clinic, and was 
given better fitting boots.  In December 1968, he was given 
an ace bandage and advised to wear low quarters for an 
unspecified ankle strain.  The service medical records are 
negative for any indication that the veteran reported a fall, 
or sought treatment for injuries incurred in a fall.  They 
are also negative for any other complaints, symptoms, 
findings, diagnoses or injuries relating to the claimed 
injuries of the right knee.  The report of the veteran's 
April 1969 separation medical examination indicates that his 
lower extremities were normal on clinical evaluation, other 
than tinea cruris.  No defects or diagnoses were identified, 
and there is a notation that physical examination was normal.  
The veteran's April 1969 separation report of medical history 
is negative for any physical complaints.  

The veteran's Department of Defense Form 214 (DD 214) is 
negative for any decorations, medals, badges, commendations, 
citations or campaign medals indicating combat.  In 
connection with a separate claim for service connection for 
post-traumatic stress disorder, the RO requested that the 
National Personnel Records Center (NPRC) provide pages from 
the veteran's personnel file showing units of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and travel outside 
the U.S.  A response from the NPRC received in March 2004 
provides that there were no records at HRC - St. Louis 
regarding the veteran's personnel records.

Private medical reports dated from 1998 to 2000 show that the 
veteran was treated for a number of conditions, including 
arthritis of the right ankle secondary to old fracture, right 
foot injury, and right foot pain.  The treatment notes 
provide that the veteran had inflammation and scarring in the 
right foot and noted that he had a history of right ankle 
fracture in the service.  Correspondence dated in June 2000 
provided that the veteran had pain in the right leg and right 
arm, due to injuries received during active duty.  

A VA outpatient progress note dated in December 2000 list 
chronic problems, including bilateral knee and foot pain, and 
that he had sustained multiple fractures during a fall from a 
height in 1967.  The pertinent assessment was bilateral knee 
and foot pain.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability.  

The Board initially observes that section 1154(b) does not 
apply in this case.  The veteran's DD 214 is negative for any 
indication of combat, there are no service personnel records 
to show that he was involved in combat, and the time of the 
incident was not during the Korean War.  That is, since the 
veteran was on active duty from October 1967 to May 1969, to 
include while stationed in Korea near the demilitarized zone 
(DMZ) along the border between North Korea and South Korea, 
he did not engage in combat with the enemy during a period of 
war, campaign, or expedition.  (Emphasis added.)  

The Board recognizes that a portion of an article purportedly 
from the military newspaper Stars and Stripe lends some 
support to the veteran's reported history of being present at 
an altercation in Korea that resulted in a casualty of a 
solider, albeit in the absence of any official service 
medical or personnel records confirming the veteran's 
participation in such an incident.  At the same time, the 
Board observes that the article does not indicate that the 
veteran incurred a right knee injury or any type of trauma, 
such as the claimed gun-shot wound.  

The veteran's service medical records fail to support his 
claim.  They are negative for any complaints, symptoms, 
treatment or diagnoses relating to the right knee, or the 
claimed gun-shot wound, fall, or puncture injury.  The 
separation medical examination was negative, and at that time 
he made no pertinent complaints.  

The Board also finds it significant that the earliest post-
service evidence of a right knee disorder is dated decades 
after the veteran's service.  The record contains no medical 
opinion, based on a review of the record, linking the claimed 
condition to the veteran's service or alleged in-service 
injuries, decades earlier.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the notations in the private medical 
records and the December 2000 VA progress note that the 
veteran had current bilateral knee pain and had sustained the 
claimed injuries, and/or multiple fractures during a fall 
from a height in 1967.  However, these reports do not 
constitute medical evidence linking the veteran's current 
findings to the claimed in-service injuries.  These reports 
fail to indicate that they included any review of the 
veteran's service medical records.  It is quite apparent that 
they were not based on such a review, since the service 
medical records are negative for any corroboration of the 
alleged in-service injuries.  These reports also fail to 
provide any explanation for any implied opinions linking the 
veteran's current condition to service or any of the alleged 
in-service injuries.  The fact that the reports repeat the 
veteran's history of in-service injuries does not 
substantiate that the injuries occurred.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1994).  A bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  

The Board also recognizes the veteran's own various 
assertions as to the etiologies of his current right knee 
condition.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  
Thus, his own testimony does not constitute competent medical 
evidence linking any current right knee disability to the 
claimed in-service gunshot wound or fall.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

                                                       REMAND

The service medical records show that the veteran sustained 
an ankle injury while on active duty.  While neither ankle 
was specified, it is obviously as likely as not that it was 
the right ankle.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Moreover, 
there is post-service medical evidence of a right ankle 
disability, to include X-ray evidence of an old fracture.  
(Emphasis added.)  While the amount of time that separates 
the in-service ankle injury and initial post-service 
diagnosis of a right ankle disability is decades, the Board 
finds that there is a duty to provide the veteran with an 
examination that includes an opinion on the contended nexus.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, the issue of service connection for 
a right ankle disability must be REMANDED for the following 
action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a right ankle disability 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination for 
the purpose of determining the nature, 
extent and etiology of any right ankle 
disability that may be present.  The RO 
should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  Following a review of the 
relevant medical evidence in the claims 
file, to include service medical evidence 
of an in-service ankle sprain, a normal 
separation examination, and the post-
service clinical and X-ray evidence of a 
right ankle disability, to include 
radiographic evidence of an old right 
ankle fracture; a medical history obtained 
from the veteran, the clinical evaluation 
of the right ankle, and any tests that are 
deemed necessary, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any right ankle disability that is 
currently present began during service or 
as the result of any incident of active 
duty, to include trauma.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a right ankle disability with 
consideration of all of the evidence 
added to the record since the March 2004 
Supplemental Statement of the Case 
(SSOC).  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2004 SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



